DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims/RCE under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 1/18/2022 has been entered. Rejections and/or objections not reiterated from the previous office action mailed 9/24/2021 are hereby withdrawn. The 112b rejection of claim 4 has been withdrawn in light of applicants claim amendments. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 1-7, 9-12, 15-23 and 25 are pending. Claims 10-11 and 15-22 are currently withdrawn. Claim 4 has been amended. Claims 1-7, 9, 12, 23 and 25 are the subject of the present Official action.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application EP1519123.6 and PCT/EP2016/075407 filed on 10/23/2015 and 10/21/2016, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 10/23/2015. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/18/2022 was received.  The submission was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Notice of Non-responsive Amendment
The reply filed on 1/18/2022 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): the claims are not considered to be in compliance with 37 CFR § 1.121, recited here:   
§ 1.121(c)  Manner of making amendments in applications. 
(c)(2)  When claim text with markings is required.  All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn— currently  amended.” 

The claim amendments submitted 1/18/2022 do not indicate claims 16-22 as “withdrawn” or otherwise indicated by the requirements of 37 CFR § 1.121. While it would be proper to reject the entry of the present amendment for noncompliance with 37 CFR § 1.121, it is instead offered as a reminder to properly note the status of each claim submitted in order to avoid the issuance of a Notice of Non-Compliance, which would delay prosecution and potentially have an adverse effect on any patent term adjustment should the claims proceed to issue. Correction is required. 



Claim Interpretation
Applicant has defined "cryoprotectant" as an agent that minimizes ice crystal15 formation in a cell or tissue, when the cell or tissue is cooled to subzero temperatures and results in substantially less damage to the cell or tissue after warming in comparison to the effect of cooling without cryoprotectant (Instant specification, pg 5). Applicant further states that “the cryoprotectant is preferably protein-free, endotoxin-free and sterile. While several suitable cryoprotectants are available, non-limiting examples of cryoprotectants contemplated for the ASC compositions of the present invention are CryoStor@ (BioLife Solutions), including CryoStor CS2, CryoStor CS5 and CryoStor CS10; and ProFreeze (Lonza).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al. US 2015/0240211, published 8/27/2015 (hereinafter Coleman, reference of record) in view of Taylor et al. US 6492103, date of patent 12/10/2002 (hereinafter Taylor, reference of record), Lee et al. "Strategies to improve the immunosuppressive properties of human mesenchymal stem cells." Stem cell research & therapy 6.1 (2015): 1-10 (hereinafter Lee, reference of record), and Dhanasekaran et al. "Plasticity and banking potential of cultured adipose tissue derived mesenchymal stem cells." Cell and tissue banking 14.2 (2013): 303-315 (hereinafter Dhanasekaran, preference of record). This rejection is repeated for the same reasons of record as set forth in the Official action mailed on 9/24/2021. A response to applicant’s traversal follows the reiterated rejection below.
Coleman describes methods and compositions for enhancing the effectiveness of cryopreservation, suspension, storage, culturing and the proliferation of adipose-derived mesenchymal stem cells (ASC) (Coleman, para 13, 19 and claims 18, 19). Coleman provides embodiments wherein the ACSs are derived from humans (Coleman, para 18). Coleman describes several methods to isolate the ASCs including adipose stromal vascular fraction among others which yield an equivalent ASC sample which is “substantially homogeneous” comprising primarily of ASC cells (Coleman, para 13). Specifically, Coleman states that “adipose MSCs (Ad-MSCs) can be selected from adipose stromal vascular fraction (SVF) cells” (Coleman, para 13). Coleman expressly describes ACSs with cell surface markers for CD90, CD73, CD105, CD44, CD45, CD34 among others (Coleman, para 78 and Fig 11). Coleman does not expressly mention surface marker expression for CD13, CD29, CD166, CD10, CD 140b, CD160, CD204, CD272, CD49a, CD54, CD9, Galectin 3, Galectin 9, HLA-G, LTβR, CD19, CD14, CD106, CD31, CD36, CD146, CD258, CD270, CD200, CD15, CD152, CD163, CD18, CD274, CD39, CD40, CD62L, CD80, CD86 and CXCR4 as recited in claims 2 and 3, however, expression of these surface markers are inherent to ASC cells and necessarily flows from the teachings of Coleman. The CD markers described in claims 2 and 3 would have naturally occurred over standard culturing practices and would have inherently been present in the disclosure of Coleman since the same cell type (ASCs) are being examined. Accordingly, the cell surface receptors recited in claims 2 and 3 are inherent in the disclosure of Coleman, see MPEP 2112. 
Furthermore, Coleman uses flow cytometry to analyze these cell surface markers and subsequently compares them to cells which were not cryopreserved in order to determine cryopreservation efficacy (Coleman, Fig 10). Coleman experiments with different cryopreservation solutions and suspensions (Coleman, para 19, 57, 77). Coleman describes cryopreservation solutions containing cryoprotectants such as polysaccharides, sugars, salts, Ringer’s Solution and 5% DMSO (Coleman, para 3, 77, 87). Coleman provides cryopreservation solution embodiments which do not contain added proteins like FBS (Coleman, para 87 and Fig 14). To elaborate, in Fig 14, Coleman compares the recovery of ASCs after 1 month of -80oC cryopreservation using different cryopreservation solutions including those with/without added proteins like FBS. Notably, Coleman compares commercial cryopreservation media (CRYOSTORE, BioLife Solutions, “protein free”) and 10% POLY/5%DMSO (“protein free”) to control media containing FBS and found higher recovery rates in protein free cryopreservation solutions. Coleman describes incorporating immunosuppressants, immunoregulators, growth factors and other therapeutic agents in order to optimize cryopreservation efficacy (Coleman, para 57 and 59). Coleman describes preserving the cells in cryovials at temperatures of -80oC (Coleman, para 77 and claim 20). Coleman describes techniques to rapidly thaw and recover the frozen cells (Coleman, para 77). Coleman presents recovery and viability studies on the frozen cells immediately after thawing, showing healthy population doubling times (Coleman, para 77 and Fig 10). Coleman provides clear motivation for maintaining the differentiation potential of the cryopreserved ACSs both in vitro and in vivo (Coleman, para 19). Coleman experiments with different cellular concentrations and plating densities, with specific reference to 1.5 x 106 ACS per 1 mL cryovial (Coleman, para 64, 79- 80, 82-83). Coleman does not expressly describe the interferon-gamma stimulation as described in claim 4, the exact cryoprotectant composition described in claim 6 and the exact ASC concentration ranges which are greater than 1.5 x 107 and between 2 x 107 and 5 x 107 cells per mL as recited in claims 1, 9 and 23, respectively.
Taylor describes methods and compositions for preserving organs and tissues including cryopreservation (Taylor, Column 7). Taylor describes various cryoprotective compounds which can be used to facilitate cold storage temperatures and preserve the biological sample of interest (Taylor, column 8, Table 3). Taylor specifically mentions using Trolox (Table 3), Na+ (Table 2), K+ (Table 2), Ca+ (Table 2), Mg+ (Table 2), Cl- (column 12), H--2PO4-- (column 12), HEPES (Table 2), lactobionate (Table 2), sucrose (Table 2), mannitol (Table 2), glucose (Table 2), dextran-40 (column 12), adenosine (column 12) and glutathione, and DMSO (Table 3).
Furthermore, Lee describes the immunosuppressive effects of preconditioning mesenchymal stem cells with interferon-gamma (IFNγ) (Lee, Fig 1, and pg 5 section “Immunologically relevant effects of interferon-gamma). Lee provides specific reference to adult human adipose derived mesenchymal stem cells (Lee, introduction para 2). Lee describes the resulting upregulation of CD274 in IFNγ pre-conditioned MSCs among other immunomodulatory-associated genes (Lee, para 3 pg 5 and table 2). 
It would have been prima facie obvious to one of ordinary skill in the art to substitute the cryoprotectants described by Taylor and the IFNγ preconditioning procedure described by Lee into the cryopreservation methods outlined by Coleman. Both Taylor and Coleman are concerned with similar goals of cryopreserving biological material and adding various cryoprotectants which increase the viability of the thawed biological material. It would have been a matter of simple substitution to include the missing cryoprotectants described by Taylor into the methods outlined by Coleman. One would have been motivated to make this substitution in order to optimize ASC viability and differentiation potential of the thawed ACSs. Furthermore, one of ordinary skill in the art would recognize the added advantages of preconditioning the ASCs with IFNγ and its role in suppressing graft-versus-host disease in vivo. It would have been a matter of simple substitution to incorporate the IFNγ preconditioning step as described by Lee into the cryopreservation methods outlined by Coleman. One would have been motivated to make this substitution in order to improve the immunosuppressive properties of the ASC cells. 
Furthermore, it is emphasized that Coleman either directly or inherently describes all cell surface markers recited in claims 2 and 3. The receptor markers described in claims 2 and 3 would have naturally occurred over standard culturing practices and would have inherently been present in the disclosure of Coleman since the same cell type (ASCs) are being examined. Accordingly, the cell surface receptors recited in claims 2 and 3 are inherent in the disclosure of Coleman, see MPEP 2112. 
This is further supported by Dhanasekaran where it is shown that the composition of cell surface receptors in ASCs exhibits plasticity as a function of passage number and culturing conditions (Dhanasekaran, Fig 3 and 4). Accordingly, all surface receptors in claims 2 and 3 would have been inherent to the disclosure of Coleman and would naturally flow from routine optimization and increasing passage number. One would have a reasonable expectation of success in combining the disclosures of Coleman, Taylor, Lee and Dhanasekaran given the favorable cryopreservation results achieved by Coleman and Taylor and the improved immunosuppressive properties of the ASC cells achieved by Lee. 
Furthermore, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to determine the ASC cell concentration and sample volume per vial recited in claims 1, 9 and 23. Coleman experiments with different cryovial cellular concentrations, with specific reference to 1.5 x 106 ACS per 1 mL cryovial (Coleman, para 64, 79- 80, 82-83). It would have been a matter of routine experimentation to increase the vial concentration to 2 x 107 and 5 x 107 cells per mL. One would have been motivated to do this in order to cryopreserve a larger quantity of ASC cells for later therapeutic use. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered claims 1-7, 9 and 23 to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that there was no reasonable expectation of success that protein-free cryoprotectants would yield high recovery rates for cryopreserved ASCs. Applicant argues that the instant claims and the cited references are analogous to the claims and references in Teva and Novartis v. West-Ward. Applicant argues that the ability to cryopreserve high concentrations of human ASC preparations in protein-free media was very unpredictable. Applicant argues that none of the cited art references disclose a substantially homogeneous cell suspension of human ASCs at a concentration of at least 1.5 x 107 cells per mL. Specifically, applicant argues that Coleman “only teaches” the recovery of viable canine stromal vascular cells wherein the instant claims are directed to adult human ASCs. Applicant argues that Coleman does not disclose a population of cells at 1.5 x 107 cells per mL. Applicant argues that neither Lee, Taylor nor Dhanasekaran cure this deficiency. 
This argument has been fully considered, but is not found persuasive. Although it is granted that Coleman expressly mentions cryovial concentrations of 1.5 x 106 ACS cells per 1 mL, it is argued that it would have been a matter of routine experimentation to increase the vial concentration to 2 x 107 and 5 x 107 cells per mL. One would have been motivated to do this in order to cryopreserve a larger quantity of ASC cells for later therapeutic use. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Furthermore, Coleman states that “adipose MSCs (Ad-MSCs) can be selected from adipose stromal vascular fraction (SVF) cells” (Coleman, para 13). Thus, Coleman provides embodiments wherein ASCs are isolated from human adipose stromal vascular fraction (SVF) to produce an equivalent ASC sample which is “substantially homogeneous” comprising primarily of ASC cells (Coleman, para 13, 18, 24 and 52). Nonpreferred and alternative embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure, see MPEP 2123. Coleman describes preserving the ASCs in cryovials at temperatures of -80oC (Coleman, para 77 and claim 20). Furthermore, it is emphasized that the instant rejection is applied as Coleman in view of Taylor, Lee and Dhanasekaran. Thus, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references, see MPEP 2145. Although Taylor experiments with MDCK cells, Coleman fully describes the use of human ASCs as presently claimed. Taylor was provided as a reference to support the argument that the cryoprotectant described in claim 6 would have been obvious to substitute into the methods described by Coleman since both Taylor and Coleman are concerned with similar goals of cryopreserving biological material and adding various cryoprotectants which increase the viability of the thawed biological material. Thus, it would have been a matter of simple substitution to include the missing cryoprotectants described by Taylor into the methods outlined by Coleman. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered claims 1-7, 9 and 23 to have been prima facie obvious to at the time the invention was made.
Applicant further argues that the claimed methods result in unexpected results over the teachings of the cited prior art. Applicant references Goh and Irioda to emphasize that the effect of cryopreservatives on highly concentrated ASCs was not fully understood and there existed a clear technical prejudice against cryopreservation of ASCs at high concentrations. Applicant argues that the instant claims and the cited references are analogous to the claims and references in Teva and Novartis v. West-Ward. Applicants states that a skilled artisan would therefore not have a reasonable expectation of success in using protein-free concentrations of at least 1.5 x 106 ACS cells per 1 mL in freezing conditions. 
This argument has been fully considered, but is not found persuasive. Coleman describes cryopreservation solutions containing cryoprotectants such as polysaccharides, sugars, salts, Ringer’s Solution and 5% DMSO (Coleman, para 3, 77, 87 and Fig 14). Coleman provides cryopreservation solution embodiments which do not contain added proteins like FBS (Coleman, para 87 and Fig 14). In fact, Coleman contrasts the results the results of various protein-free cryoprotectants to those of a control group containing 85% FBS (Coleman, para 87 and Fig 10 and 14). Although Coleman experimented on lower cryovial concentrations than 1.5 x 106 ACS cells, it would have been a matter of routine experimentation to increase the vial concentration to 2 x 107 and 5 x 107 cells per mL. One would have been motivated to do this in order to cryopreserve a larger quantity of ASC cells for later therapeutic use. Furthermore, it would have been obvious to one of ordinary skill in the art to substitute the cryoprotectants described by Taylor and the IFNγ preconditioning procedure described by Lee into the cryopreservation methods outlined by Coleman. One of ordinary skill in the art would recognize the added advantages of preconditioning the ASCs with IFNγ and its role in suppressing graft-versus-host disease in vivo. It would have been a matter of simple substitution to incorporate the IFNγ preconditioning step as described by Lee into the cryopreservation methods outlined by Coleman. One would have been motivated to make this substitution in order to improve the immunosuppressive properties of the ASC cells. Furthermore, the missing cryoprotectant elements described by Taylor could have been substituted into the methods of Coleman. One would have been motivated to make this substitution in order to optimize ASC viability and differentiation potential of the thawed ACSs.
Applicant’s reference to Goh and Irioda are not found persuasive since these references to not use the same cryopreservation solution as the instant claims and the one taught by Coleman in view of Taylor. Furthermore, applicant has defined "cryoprotectant" as an agent that minimizes ice crystal 15 formation in a cell or tissue, when the cell or tissue is cooled to subzero temperatures and results in substantially less damage to the cell or tissue after warming in comparison to the effect of cooling without cryoprotectant (Instant specification, pg 5). Applicant further states that “the cryoprotectant is preferably protein-free, endotoxin-free and sterile. While several suitable cryoprotectants are available, non-limiting examples of cryoprotectants contemplated for the ASC compositions of the present invention are CryoStor@ (BioLife Solutions), including CryoStor CS2, CryoStor CS5 and CryoStor CS10; and ProFreeze (Lonza).” In fact, Coleman uses the same CryoStor cryopreservation solution as embodied in the instant specification. In Fig 14 (shown below) Coleman compares the recovery of ASCs after 1 month of -80oC cryopreservation using different cryopreservation solutions including those with/without added proteins like FBS. Notably, Coleman compares commercial cryopreservation media (CRYOSTORE, BioLife Solutions, “protein free”) and 10% POLY/5%DMSO (“protein free”) to control media containing FBS and found higher recovery rates in protein free cryopreservation solutions. Thus, it would have been expected that protein-free cryoprotectants yielded higher recovery rates for cryopreserved ASCs.


    PNG
    media_image1.png
    554
    747
    media_image1.png
    Greyscale



Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (supra), Taylor (supra), Lee (supra), Dhanasekaran (supra) as applied to claims 1-7, 9 and 23 above in further view of Banerjee et al. US 2018/0236003, published 8/23/2018, priority date 9/8/2015 (hereinafter Banerjee) and Burnouf et al. "Blood-derived biomaterials and platelet growth factors in regenerative medicine." Blood reviews 27.2 (2013): 77-89 (hereinafter Burnouf). This rejection is repeated for the same reasons of record as set forth in the Official action mailed on 9/24/2021. A response to applicant’s traversal follows the reiterated rejection below.
	A description of Coleman, Taylor Lee and Dhanasekaran can be found above. 
Banerjee describes methods to produce human adipose-tissue derived stem cells (ASCs) from stromal vascular fraction (SVF) of a lipoaspirate collected from a human donor (Banerjee, abstract and para 87-93). Banerjee describes culturing the ASCs to form “confluent adherent cell cultures” (Banerjee, para 89). Banerjee describes culturing the ASCs in a stirred bioreactor (Banerjee, para 93). Banerjee describes embodiments wherein platelet lysate are used at a concentration of 5% v/v to 10% v/v (Banerjee, para 22, 95, 105, 106). Banerjee describes the resuspension of pelleted ASCs in CryoStor CS10 cryopreservation solution (a commercially available, protein-free cryoprotectant) which were transferred to cryovials in 2 mL aliquots and frozen at -80oC (Banerjee, para 171, 200, 202). Banerjee describes procedures for thawing the frozen cells and later re-freezing if necessary (Banerjee, para 171 and 201). 
Burnouf describes the incorporation of blood-derived biomaterials into ex vivo clinical-scale expansion procedures for stem cells (Burnouf, abstract). Burnouf specifically mentions the incorporation of cryoprecipitates derived from blood plasma containing fibrinogen and factor VIII (Burnouf, Table 1). Burnouf further describes the use of platelet lysates (Burnouf, section 7 pg 84). Burnouf describes the advantages of using platelet lysates over fetal bovine serum for stem cell expansion and maintenance (Burnouf, abstract). 
It would have been prima facie obvious to one of ordinary skill in the art to incorporate blood plasma-based cryoprecipitates and platelet lysates described by Banerjee and Burnouf into the ASC culturing and cryopreservation procedures described previously by Coleman, Taylor, Lee and Dhanasekaran. It would have been a matter of combining prior art elements to yield predictable results since Burnouf and Banerjee fully describe the advantages of incorporating cryoprecipitates and platelet lysates into stem cell culturing and preservation procedures. One would have been motivated to make this combination with respect to adding platelet lysates into the culturing medium since Burnouf describes this as an alternative over fetal bovine serum for stem cell expansion and maintenance (Burnouf, abstract). Additionally, Banerjee expressly describes the platelet lysate concentration ranges outlined in newly added claim 25. Furthermore, one would have been motivated to pre-treat the surface of the culturing bioreactor with cryoprecipitates since Burnouf shows this as an effective strategy to introduce fibrinogen into the culturing system. One would have a reasonable expectation of success in combining the disclosures of Coleman, Taylor, Lee and Dhanasekaran with Banerjee and Burnouf given the favorable stem cell expansion and maintenance results achieved through using blood-derived biomaterials like cryoprecipitates and platelet lysates. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by pointing to similar arguments as discussed above. 

Citation of Other Relevant Prior Art 
Camilleri et al. "Identification and validation of multiple cell surface markers of clinical-grade adipose-derived mesenchymal stromal cells as novel release criteria for good manufacturing practice-compliant production." Stem cell research & therapy 7.1 (2016): 1-16
Thirumala et al. "Clinical grade adult stem cell banking." Organogenesis 5.3 (2009): 143-154

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633


/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699